Murray, Chief Justice,
delivered the opinion of the court. Heydenfeldt, Justice, concurred.
The court below erred in overruling the motion for a nonsuit.
There was no privity between the plaintiff and the defendants, on which to establish the relation of debtor and creditor.
The defendant M’Leman had no authority as agent- of Evans to loan the money in controversy to the defendants, and it can only be regarded as an advance by one partner to the partnership concern, for which they are liable to him, while M’Leman alone is liable to the plaintiff.
Judgment reversed.